 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDParkway Manor-Village Inn, Inc. and United Foodand Commercial Workers Local 1357, AFL-CIO-CLC. Case 4-CA-17496August 28, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn January 30, 1990, Administrative Law JudgeRichard H Beddow Jr issued the attached deci-sion The Respondent filed exceptions and a sup-porting bnef, and the General Counsel filed an an-swenng brief The Charging Party joined in theGeneral Counsel's briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions 1 and briefs andhas decided to affirm the judge's rulings, findings,and to conclusions and adopt his recommendedOrder 2The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by dischargingan employee for her union activities and repn-mandmg another employee because of her unionactivities We agreeThe Respondent operates a family restaurant inAllentown, Pennsylvania Since 1987 Robert Stm-ner has been the Respondent's sole owner RobertStmner's wife, Joyce Stmner, works at the restau-rant as a hostess The Respondent's employeeshave never been represented by a unionOn May 8, 19883 (Mother's Day), waitress Kath-ryn Spencer, an 8-year employee of the Respond-ent, had worked a long day and told Joyce Stmnerthat she did not want to take any more tables after8 p m because she was exhausted and had a head-ache Over Spencer's objections, Joyce Stmnercontinued to seat customers in Spencer's area Al-though upset and m tears, Spencer served these'The Respondent has excepted to some of the Judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findings2 Member Cracraft adopts, for the reasons stated by the judge, thejudge's finding that the Respondent, through its attorney, violated Sec8(aX1) of the Act by interviewing employee Brenda Mankos concerningunion activities and matters involving a forthcoming unfair labor practiceproceeding without providing her with the necessary affirmative safe-guards As noted in his partial dissent, Member Oviatt also agrees withthe 8(a)(1) finding, for the reasons stated by the judge Chairman Ste-phens does not rely on the Judge's analysis invoking Johnnre's Poultry Co,146 NLRB 770 (1964), enf denied 344 F 2d 617 (8th Cir 1965), but findsthat, under all the circumstances, the questioning was coercive3 All dates are 1988 unless otherwise indicatedpeople and continued working until 10 p m thateveningThe following day Spencer contacted the Unionand arranged to have a union meeting for the Re-spondent's employees Also that day, Spencer senta letter to Joyce and Bob Stmner complainingabout having had to work from 10 30 a m to 10p m the previous day The letter also said2 We are not union membersŠbut if wewere we would get a break to sit down to eatand to rest No one should be required towork 11 hours straight through without abreak and a meal3, The main dining room last night waswhere the people should have been seatedwho came in late Kns and I were there longafter the waitresses who came in at 3 30After so many faces, so many dinners and somany lousy tips, it is pretty difficult to do anice job of waiting on people that come intothe restaurant later in the evening I did feelquite bad for my 8 00 customers who got atired, irritable, and crying waitress What kindof a way is that to run a restaurant?I used to care about the work I did, and theplace that I worked for When I realize nowthat my employers don't care at all aboutmeŠI wonder why do I go the extra yard andcare about their restaurant? Over the years,the people who work at the Village Inn havehad a drastic change in attitude I understandwhy A little kind consideration, a few wordsof thanksŠthese things would make a greatdifferenceBecause you, Bob and Joyce, are the oneswho own this restaurant, I had to write to tellyou how I felt You can't expect people tocontinue to give blood and give them no carein return Your restaurant will surely failRobert Stmner reacted angrily to Spencer'sletter He told Joyce that he should fire SpencerHe testified that he got angry because he did notlike having an employee tell him that his restaurantwill failOn May 24, the Union had its first meeting withthe Respondent's employees A second meetingwas held in early June These meetings were heldat Spencer's home Spencer began distributingunion literature and authorization cards to employ-ees at the restaurant sometime after the May 24meeting Robert Stmner testified that by mid-Junehe knew that employees were involved in union ac-tivity and suspected that Kathryn Spencer was oneof those involved299 NLRB No 88 PARKWAY MANOR-VILLAGE INN575On July 6, Spencer prepared a takeout order andadded a gratuity to the check without first seekingthe customer's approval After paying, the custom-er complained to Robert Stmner about having hadthe gratuity added to the check &inner told Greg-ory Wardenski, the Respondent's manager, aboutthe customer's complaint Stmner directed War-denski to brmg the matter to Spencer's attention, toget the gratuity back from her, and to return it tothe customer When Wardenski warned Spencernot to add tips to the checks on takeout orders,Spencer replied that she would no longer do take-out orders Wardenslu made no further commentand walked awayOn July 16, Joyce Stmner approached Spencer,who was taking a short break, and asked her toprepare a takeout order Spencer refused to do soJoyce Stmner next asked waitress Sally Miller,who was also taking a short break Miller also re-fused the request Stmner asked two other waitress-es, who replied that they were too busy, before shefinally found a waitress who agreed to prepare thetakeout orderHaving found someone to prepare the takeoutorder, Joyce Stmner approached Wardenski andasked what was going on She testified that shethought that Spencer and Miller "had somethinggoing between them" and that it "seemed like pickon Joyce night" After speaking with Wardenski,Stmner then went upstairs to her husband's officeShe was visibly upset and complained to him aboutSpencer and MillerSeeing that his wife was upset by the matter,Robert Stmner also became upset He went toWardenski and told him to discharge Spencer, stat-ing that he could not take it anymore, "one inci-dent after another" Stmner also told Wardenslu togive Miller a warningWaitress Kathleen Ambrosmo testified that wait-resses at the Respondent's restaurant were general-ly expected to prepare takeout orders unless theywere too busy Other waitresses testified that in thepast when they were busy, they had declined re-quests to prepare takeout orders without giving anexplanation and were not disciplinedThat evening, Wardenslu reprimanded Millerand gave Spencer a note to call him at homeWhen Spencer did not call him that evemng, War-denski called her the next morning and told herthat she was discharged for refusing to do the take-out order Spencer's discharge occurred 2 daysbefore a third union meeting was to be held atSpencer's home After this third meeting no furtherunion activity occurredApplying the criteria set forth in Wright Line,251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir1981), cert denied 455 US 989 (1982), approvedin NLRB v Transportation Management Corp, 462U S 393 (1983), the judge found that the Respond-ent's discharge of Spencer and reprimand of Millerviolated Section 8(a)(3) and (1) of the Act In itsexceptions, the Respondent argues that the judgeerred in finding a prima facie case because there isno evidence that the Respondent intended to dis-courage union activity by discharging Spencer andreprimanding Miller Further, the Respondentargues that the judge erred in finding that the Re-spondent failed to show that Spencer would havebeen discharged and Miller reprimanded absenttheir union activitiesWe agree with the judge that the General Coun-sel established a prima facie case that Spencer'sunion activities were a motivating factor in the Re-spondent's decision to discharge her Like thejudge, we rely on the fact that Spencer's May 9,1988 letter to the Respondent was admittedly oneof the reasons the Respondent discharged herThe message conveyed in Spencer's letter is thatworking conditions were unacceptable and wouldbe better if the Respondent's employees were rep-resented by a umon We find the conveyance ofsuch a message to be protected union activity .1Nevertheless, the Respondent's owner, Robert Stm-ner, testified that it was not the union message thatangered him, but rather the letter's conclusion thathis "restaurant will surely fail" The conclusion isinextricably tied to the protected message in theletter, and thus does not serve as a lawful basis fordischarging Spencer Because the letter constitutesprotected union activity, and because the letter isadmittedly one of the reasons for which Spencerwas discharged, we find that a prima facie case hasbeen established 5Having found a prima facie case, the burdenshifts to the Respondent to show that Spencerwould have been discharged even absent her unionactivities 6 We find that the Respondent has notmet this burden The Respondent has not shownthat it would have discharged Spencer for any non-union-related action absent her references to andparticipation in union activity4 Thus, we need not decide whether the sending of the letter constitut-ed concerted activity protected from employer Interference by Sec8(aX1) of the Act See Carpenters Local 925, 279 NLRB 1051, 1059 fn 40(1986)Our dissenting colleague finds that there is no pnma facie case be-cause Stmner testified that he was angered by the prediction of the res-taurant's failure Had this prediction been made apart from any messageconcerning union activity, we would likely reach a similar result Theprediction, though, was communicated together with a message aboutunion activity Therefore, it must be considered in conjunction with theother statements that were made0 Wright Line, supra 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFirst, there is nothing in the record to indicatethat a refusal to prepare a takeout order is groundsfor any discipline at all, let alone discharge In thepast, waitresses declined takeout requests withoutexplanation and were not disciplined We acknowl-edge that a refusal by a busy waitress and a refusalby a waitress on break might reasonably be treateddifferentlyŠand, indeed, one employee testifiedthat waitresses, if not busy, were generally expect-ed to prepare takeout orders The Respondent didnot show, however, that all the incidents of pastrefusals in which no discipline was imposed in-volved only waitresses who were busy at the timeof the request Thus, it has not been shown thatSpencer and Miller, by refusing Joyce Stmner'stakeout request, violated an established work rulein a manner that necessarily led to disciplineSecond, there is no evidence that Spencer'sadding a gratuity to a takeout order is grounds fordischarge The Respondent handled this incidentby requiring Spencer to return the gratuity Noth-ing more was said about the incident and there isno evidence that any further discipline was con-templatedLike the judge, we find the Respondent's failureto conduct an investigation of the takeout refusalincident to be mdicative of the pretextual nature ofthe reasons given for Spencer's discharge Spencerwas an 8-year employee of the Respondent TheRespondent's manager testified that she was a verygood waitress Even though the takeout incidentinvolved the owner's wife, the mcident was a rela-tively minor one We also note that the disparity inthe penalties imposed on Spencer and MillerŠdis-charge for Spencer's refusal and a repnmand forMiller's refusalŠbelies any claim that a refusal toprepare a takeout order necessarily resulted in dis-charge Nor can Spencer's discharge be explainedas a penalty imposed after lesser penalties were im-posed for previous misconduct, since the Respond-ent has not shown that it was operating under anyprogressive system of discipline Under these cir-cumstances, we find that the Respondent's extremereaction to the takeout incident, including its fail-ure to conduct an investigation, supports a conclu-sion that the Respondent seized on an apparent op-portunity to discharge a known union supporter Inlight of the above, we find that the Respondent hasnot rebutted the prima facie case and thus Spen-cer's discharge violated Section 8(a)(3) and (1) ofthe ActWe also agree with the judge that the Respond-ent violated Section 8(a)(3) and (1) of the Act byissuing a warning to employee Sally Miller In sup-port of this finding, we note that Joyce Stmner tes-tified that she thought Spencer and Miller "hadsomething going between them" Having conclud-ed that Spencer was unlawfully discharged, wefind that this statement establishes a prima faciecase that the Respondent believed Miller to be as-sociated with a known union supporter and thatthis was the reason for her reprimand Given thefact that waitresses were permitted to decline take-out requests without explanation and that there isno evidence that other waitresses have been disci-plined for refusing a takeout request, we furtherfind that the Respondent has not shown that Millerwould have been disciplined absent the Respond-ent's perception that she was associated with Spen-cer's union activitiesORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, ParkwayManor-Village Inn, Inc , Allentown, Pennsylvania,its officers, agents, successors, and assigns, shalltake the action set forth in the OrderMEMBER OVIATT, dISSCIltMg in partThis is a simple, factual case A waitress, Kath-ryn Spencer, upset after a long and trymg day,contacts a union She also writes her employer aletter suggesting at one point that unionized em-ployees would be treated better, bitterly conclud-ing that "your restaurant will surely fail" The firstunion meeting occurred several weeks later atSpencer's home, and she began distributing cards atwork The owner, later, learned of the organizingand concedes he suspected that Spencer was one ofthose involved Who would notThree months after the original incident, a cus-tomer complained that his waitress had added a tipto the bill for a takeout meal Reprimanded andwarned not to do so in the future, Spencer retortsthat she will no longer prepare takeout ordersA little more than a week later, Spencer refusesthe hostess' request to prepare a takeout order, asdoes the next waitress asked, Sally Miller Twomore waitresses also refused The hostess who hadbeen rebuffed was Joyce Stmner, wife of theowner She was not, however, part of managementUpset, she complained to her husband Her hus-band, complaining of "one mcident after another,"had Spencer discharged Miller was warnedAs I said this, factually, is a simple case The ma-jority, on these facts, finds a prima facie case thatSpencer's discharge and Miller's warning werecaused by the employees' interest in a union, as ex-pressed in Spencer's letter That, the majority finds,is established by Owner Stmner's testimony that hewas angered by the letter's prediction "your restau- PARKWAY MANOR-VILLAGE INN577rant will surely fail" Stinner's anger at this threatto his busmess is equated, by the majority, withanimus based on their finding that the threat islinked to the protected message That is the onlyevidence of animus that the majority musters tosupport finding a prima fame case Finding theprima facie case unrebutted, and linking Spencerand Miller, the majonty finds both discharge andwarning unlawfulI see the situation differently There is no evi-dence of preexisting ammus And it takes no unusu-al capacity for empathy to appreciate the fact thata businessman would be angered, as Stmner testi-fied he was, at an employee's statement, "Your res-taurant will surely fail" There is no call to lookbeyond that to account for Stmner's angerThough, as the majority concludes it in fact was,Stmner's anger could have been linked to protectedaspects of the letter, that is not the only, or evenmore likely, conclusion to be drawn And that isthe question Is it more likely than not that an em-ployer•otherwise lacking umon animus•wouldnot be provoked by Spencer's baleful prediction Iwould have been I think most would be Thatbemg so, I find no prima facie case The series ofevents, "one incident after another," readily ex-plains the discharge and warning Because I findthat a preponderance of the General Counsel's evi-dence does not support a pnma facie case, I coulddismiss those 8(a)(3) allegationsFor the reasons stated by the judge, I agree withmy colleagues that the Respondent, through its at-torney, violated Section 8(a)(1) of the Act by inter-viewing employee Brenda Mankos concerningunion activities and matters involving a forthcom-ing unfair labor practice proceeding without pro-viding her with the necessary affirmative safe-guardsSusan Stahl, Esq and Barbara C Joseph, Esq , for theGeneral CounselWilliam H Fitzgerald, Esq and Oldnch Foucek III, Esq ,of Allentown, Pennsylvania, for the RespondentDECISIONSTATEMENT OF THE CASERICHARD H BEDDOW JR , Administrative Law JudgeThis matter was heard in Bethlehem† Pennsylvania, onMarch 6 and 7, 1989, and briefs' subsequently were filedby both parties Upon motion of the General Counsel theproceeding was reopened and a further hearing was heldin Philadelphia, Pennsylvania, on November 7, 1989, toconsider allegations in an amendment to the complaintSupplemental briefs were filed The proceeding is basedupon a charge filed July 20, 1988,2 by Umted Food AndCommercial Workers Local 1357, AFL-CIO-CLC TheRegional Director's complaint dated September 30, al-leges that Respondent Parkway Manor-Village Inn, Inc,of Allentown, Pennsylvania, violated Section 8(a)(1) and(3) of the National Labor Relations Act by dischargingone employee and issumg a disciplinary warning to an-other because of their union or other protected concert-ed activitiesThe General Counsel also moved at the start of theinitial hearing to amend the complaint to allege that Re-spondent, acting through its attorney, also violated Sec-tion 8(a)(1) of the Act by interviewing an employeewithout assuring the employee that her participation inthe interview was wholly voluntary or that no reprisalswould take place as a result of the interview The motionwas denied, however, in response to the General Coun-sel's appeal the administrative law judge was directed bythe Board to permit the amendment and, accordingly,the amendment was received at the further hearingOn review of the entire record in this case and frommy observation of the witnesses and their demeanor, Imake the followingFINDINGS OF FACTI JURISDICTIONRespondent is engaged in the operation of a restaurantin Allentown, Pennsylvania During 1988 it derivedgross revenues m excess of $500,000 and it annually pur-chases and receives supplies and materials valued inexcess of $50,000 directly from points outside Pennsylva-nia It admits that at all times material is it has been anemployer engaged in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct It also admits that the Union is a labor organizationwithin the meaning of Section 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESIn 1987 Robert Sumer became Respondent's soleowner Previously, he had operated restaurants for 35years, including 12 years as a part owner of the Re-spondent The restaurant is a general purpose, "up scale"family style restaurant with approximately 100 to 110employees Most of the approximately 40 waitresses em-ployed at the restaurant work part-time as does Stinner'swife, Joyce &inner, who works as a hostess (takingnames, sometimes seating customers, sometimes busingtables and other miscellaneous duties), on Saturday eve-mngs and some Sundays and holidays Gregory War-denslu has been manager of the dining area 1-1/2 yearsand supervises all waitresses Otherwise, Joyce Stmnernot shown to hold a title or to exercise authority thatwould indicate that she was a statutory supervisorThe Union began an organizing campaign at the Re-spondent's restaurant in response to a call on May 9 fromKathryn Spencer and it scheduled a meeting for May 24,to be held at Spencer's home Spencer worked regularlyThe General Counsel's motion to correct the transcript dated April27, 1989, is granted and received into evidence as 0 C Eidi 32 All following dates will be in 1988 unless otherwise indicated 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDas a waitress at the restaurant between April 1980 andthis time, without incident or pnor chiciplmeEmployees were told of the planned union meeting bySpencer through telephone calls to their homes or con-versations while at work Approximately 10 employees,mostly waitresses, attended the meeting The union rep-resentatives spoke about unionization and handed outunion literature and authorization cardsIn early June, 2 weeks after the May 24 meeting, asecond meeting was held at Spencer's home An employ-ee organizing committee was formed and plans weremade to go forward with the organizing campaign Themajority of the five employees at the June meeting werekitchen employees who had not been at the first meetingA third meeting scheduled for Spencer's home on July19 It was attended by different kitchen employees, how-ever, no organizational activities took place but those inattendance discussed Respondent's discharge of Spencerwhich had occurred 2 days earlier Subsequent to thatmeeting no further union activity occurredBetween the May 24 meeting at Spencer's home andthe time of her discharge, Spencer distributed union liter-ature and authorization cards to employees who had notattended the meetings She also engaged in numerous dis-cussions about the Union with employees at the VillageInn Often these discussions took place m one of thebooths in the East Wmg of the restaurant where thewaitresses would have their meals or sit and talk at theend of their shift Spencer also testified that she had dis-tributed authorization cards in the restaurant's kitchenOn May 9, the same day Spencer called the Union, shesent a letter addressed to Joyce and Bob Shinier whichdescribed the difficulties endured during her previousday's work (Mother's Day) which extended from 10 30a m to 10 p m The letter went on to say2 We are not tuuon members•but if we werewe would get a break to sit down to eat and to restNo one should be required to work 11 hoursstraight through without a break and a meal3 The main dining room last night was wherethe people should have been seated who came inlate Kris and I were there long after the waitresseswho came in at 3 30After so many faces, so many dinners and somany lousy tips, it is pretty difficult to do a nice jobof waiting on people that come into the restaurantlater in the evening I did feel quite bad for my 800customers who got a tired, irritable, and cryingwaitress What kind of a way is that to run a restau-rant9I used to care about the work I did, and theplace that I worked for When I realize now that myemployers don't care at all about me•I wonderwhy do I go the extra yard and care about theirrestaurant? Over the years, the people who work atthe Village Inn have had a drastic change in atti-tude I understand why A little kind consideration,a few words of thanks•these things would make agreat differenceBecause you, Bob and Joyce, are the ones whoown this restaurant, I had to write to tell you how Ifelt You can't expect people to to continue to giveblood and give them no care in return Your restau-rant will surely failAt work that previous day Spencer had had a conflictwith Joyce Stmner over Stmner's seating customers inSpencer's station at just before 8 p m when Spencer wasexhausted, had a headache after workmg all day, and ex-pected to end her shift and go home Spencer told Stm-ner that she did not want to take anymore tables, howev-er, Stmner seated the customers in Spencer's area andSpencer (and her daughter, also a waitress), served them,even though she was upset and in tears at the timeStmner testified that she knew that Spencer was upsetat having to serve the customers late in the evening butsaid she did not think too much of their discussion, aseveryone was "testy" because of the heavy busmess thatday Approximately 1 hour later, however she told herhusband what had occurred Stmner testified that he alsodid not find the incident to be a problem, said he placedno significance on the mcident, and did not give Spencerany discipline for her behaviorAfter receiving the letter, Joyce Stmner testified thatshe read it once and did not think much of it one way orthe other but showed it to Robert Stmner when he re-turned home She testified that he reacted with angerand told her he should fire Spencer because they hadbeen in busmess for a long time and they should nothave a waitress working for them who would tell themtheir business would fail He testified that he was upsetby Spencer's criticism of the way he ran his business andsaid he thought her reference to a union was just a termof speechOn July 6, a second mcident occurred mvolvmg Spen-cer when she was requested to prepare an order for atakeout customer She prepared the order and, withoutthe customer's approval, added a gratuity to the checkThe total check was paid by the customer but subse-quently the customer contacted Robert Stmner complain-ing about the fact that the tip was added to the takeoutorder and was not authorized by the customer Stmnerdirected Wardensla to bring this matter to Spencer's at-tention, to get the tip back from her, and return it to thecustomer When Wardenski did so, Spencer said that shewould not do takeout orders any more, however, War-denslu made no further commentSally Miller, a 14-year employee of Respondent, testi-fied that on Saturday evemng, July 16, she was in thekitchen taking a cigarette break when she was ap-proached by Joyce Stmner and asked if she could do atakeout order She answered Stmner with a simple "no"without any explanation as to why, and Stainer saidnothing further to her Miller further testified that heranswer to Stmner's request was not made rudely, loudly,or emphatically Miller went about her regular workafter this encounter, however, at the end of the shift shewas reprimanded by Wardensla for declining to do thetakeout order Miller also said there were other occa-sions when she had declined to do a takeout order butshe had never been disciplined for doing soJoyce Stmner testified that just prior to Miller's refusalshe had made the same request of Spencer who an- PARKWAY MANOR-VILLAGE INN579swered with a plain "no" that Stmner described as beingspoken "not nicely like a verbal slap in the face"Stmner first testified she then asked Miller to take theorder and that Miller said, "No, I cannot" Stmner thencorrected herself and said I really think it was KathyAmbrosmo I asked next and she said, "No I am reallybusy" She next asked a waitress named Greta who re-fused by wavering her order slips at Stmner and sayingthat she "just got slammed" Finally, another waitresswas asked and agreed to do the order Stinner then wentto Wardenski and complained that Miller and Spencer"had something going between them," that it seemed likepick on Joyce night, the way she was treated, that some-thing had to be done about take-out, and that Spencerhad "really yelled at me"Within 20 minutes of the incident Stmner went upstairs(describing herself as being really upset and Just about intears), and told her husband that "they are really angrywith me for some reason and I do not know why and Iam really upset about it" and that Spencer "just said noand she practically spit it at me" Robert Stmner repliedthat Spencer might be upset about a recent tip complaintfrom a customerWardenski testified that Joyce Stmner told him ofhaving a problem getting somebody to get a takeoutorder, that Spencer had given her a "flat" derual and theother girls had said no, they were busy He then spokewith Spencer and asked her why she did not take theorder and told her she was only going to create wavesWardenski said that Spencer replied she would havedone it if he had asked, and Wardenski replied "that iseven worse" He did not report the conversation toanyone else, however, later that evening Robert Stmnercame downstairs and told him to discharge Spencer andgive Miller a warning, "because nobody talk to my wifelike that"Wardenslu gave Spencer a note to call him at homeand when she did not call that evemng he called her thenext morning and told her she would not be put on theschedule anymore Spencer said, "Does this mean I'mfired?" and Wardenslu said, "Yes" When Spencer askedwhy he replied, "For refusing to take the takeout"Joyce Stmner testified that when her husband camehome the next evening he told her that Wardenslu hadfired Spencer because she had put them through a lot ofhassle over the takeout order tip and that "it all wasbuilding up" He also said he did not like Spencer's treat-ment of his wife the previous day and said there also was"the letterWardenslu testified that he had no meetings with Stm-ner to discuss the Union's organizational attempt He alsosaid his general consensus about Spencer's work was that"it was not that bad" and agreed that he probably hadtold another waitress after Spencer was fired that Spen-cer was a good worker He also said that this waitresshad asked him if Spencer was fired because of the Umonand that a number of people were upset over her firingRobert Stumer testified that his wife was "very upset"when she told him about Spencer's refusal to take thetakeout order and said that Spencer had Just said no,"not very polite like and very loud and she embarrassedher" He agreed that he became upset and then toldWardenski "that was it I cannot take it anymore One in-cident after another lets get nd of her" He also ad-mitted that the other incidents he referred to includedthe Mother's Day and tip incidents and Spencer's letterHe further testified that he discharged Spencer becauseshe "abused" his wife and he Just did "not need that typeof aggravation"Stmner admitted that around mid-June a waitress toldhim that there was union activity occurring and his affi-davit, confirmed by his reluctant testimony, indicatedthat he suspected that Kathy Spencer was one of the em-ployees involved in the UnionOther witnesses credibly testified that everyone, in-cluding the waitresses and the kitchen employees, wastalking about the union campaign or passing out authori-zation cards or union literature at the Respondent's res-taurant in break areas, kitchen areas, and the parking lotand where they could be heard or observed, especiallyby Manager WardenskiAlthough Wardenslu said he was "not sure" if Spencerwas involved in the Union, he testified that it was true,3that at the time he fired Spencer he had heard rumors ofearlier union activity and information that the Union hadmet at Spencer's house He also admitted that "sometimein June" he had heard from Joyce Stmner that a few em-ployees were trying to start a Union He mentioned thisto Robert Stmner who "Just laughed and shrugged itoff" Wardenslu also said it was possible he heard aboutthe meeting at Spencer's house from Joyce StumerJoyce Stmner testified that "in late spring or earlysummer I really do not know it may have beenthree or four weeks after Mother's Day," she becameaware that the employees were talking among them-selves about forming a union and asked her husbandwhether he had heard about it and he said he had butdidn't discuss it furtherAt the further heanng it was established that 10 daysbefore the initial hearing around 3 p m on Friday, Feb-ruary 24, Manager Wardenslu called employee BrendaMankos at her home and asked her how soon she couldcome into work that day because the lawyer for Stinnerwas there and he wanted to talk to her Mankos said shecould probably be in by around 4 p as depending uponwhen her husband got home from work that dayAfter Mankos' conversation with Wardenski, she con-tacted Board Attorney Susan Stahl, who had subpoenaedher for the March 6 hearing Mankos said she called theBoard attorney because she did not know if it wasproper for her to speak with Respondent's counsel be-cause she had been subpoenaed by the National LaborRelations Board Attorney Stahl told Mankos it was herdecision as to what she wanted to do and there wasnothing wrong with Mankos talking to Respondent andits counsel Stahl also told her, however, that Respond-ent was supposed to tell Mankos that she was there vol-untarily and had to inform her of what they wanted andassure her that she would not lose her jobRespondent's attorney, W\dham Fitzgerald, had inter-viewed three other waitresses, including Cindy Brugger,3 He affirmed statements contained m his affidavit to a Board agent 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDearlier that same day before Mankos was called Bruggerwas called as a witness by Respondent and testified thatprior to the interview he told them they did not have tospeak with him, it was voluntary, that nothing they saidcould be used against them, and that nothing wouldhappen to them It was further established, however, thatBrugger joked with Fitzgerald about bemg warned ofher "nghts" and that she had initiated the meeting aftershe had received a subpoena from the Board She testi-fied that she first went to Owner Stmner about the sub-poena and that he said he would take care of setting up ameeting with his lawyer to answer her questions and ex-plain what was going on Two other waitresses who hadbeen subpoenaed came to work at that same time and thethree spoke with Fitzgerald and Stmner, first individual-ly and then as a group Brugger volunteered to Respond-ent that she had met with a Board agent and explainedwhat had occurred, including her comment to the agentthat she did not know what the agent wanted from herand the agent's response that she felt Brugger was hold-ing back She testified that she was not asked by theagent if she was for or against the Union but admits thatshe was against the Union She was never called as awitnessFitzgerald testified that after he spoke with the otherwaitresses, Mankos came to Stmner's office later thesame afternoon Stmner remained during the wholeperiod Fitzgerald testified that after introducing himself,he said hethanked her for coming m and I appreciated thatshe was busy and that she was working later and Iappreciated her talung the time to meet with me,advised her that it was not necessary for her to dothat and that certainly she did not have to but I ap-preciated the cooperation and I told her that Iwanted to talk to her in connection with the hear-ing that was coming up on March 6 in connectionwith an unfair labor practice charge that had beenfiled, that the subject was the discharge of KathrynSpencer, a former employee and that I was•Iwould be inquiring as to what Ms Mankos knew ofthat particular incident and the events leading up toitAs I was going through that, I indicated to herthat it was my understanding that she had been sub-poenaed to appear at the hearing I was going for-ward with my, which is my general discussion witha witness in terms of voluntariness of the statementthat they did not have to talk to me but I appreciat-ed them doing so At that point she interrupted andcomplained that she did not want to be involvedShe did not know why she was here, that she wasupsetShe was very nervous and agitated, I could seethat as I was talking with her She did not want tobe here, did not want to be involved, did not likethe subpoena I stopped what I was saying to her atthat tune and said, I cannot do anything about thatOf course, I was trying to calm her down and alsoto, knowing that I wanted to continue my question-mg later, she was again anxious about having to tes-tify She said that she did not want to be subpoe-naed, did not want to be involvedI told her that that was not my doing, that Iwanted her to understand that neither Mr Stinnernor myself had subpoenaed her and expected her toappear, that if she had a problem with this, she wasthat concerned about it, she should talk to theBoard Agent It was the Board Agent who had sub-poenaed her not meQDid she express to you fear about losing herjob if she cooperated with you?A Not at that point, noQOkay, did she at anytime during this inter-view, express that concern to you?A Yes, later on in the discussion after we hadgotten back on track, I went through with her ex-actly what I wanted to talk to her about, aboutevents leading up to the discharge of Kathryn Spen-cer and what information that she might have andthe fact that no one, she had nothing to fear thatMr Stmner was here and I was there That therewould be no reprisals, that I just wanted to get thefacts All that I was interested in talking to herabout was the issue on the upcoming hearing, that Iwould not question her about anything having to dowith her own Umon activity, Union membership,Union sympathy I indicated to her that I did notwant to know about whatever the sympathies wereof any of the employees that we were going to talkaboutQOkay, then to what topic or subject matter didthe interview progress?A The interview then got into an area for somereason, I had been aware that she was alleging thatMr Wardenslu had made a statement to her aboutUnion•the Umon having something to do withKathryn Spencer's discharge and that was totally•a totally new fact In all of the discussions in thepreparation of the case, there was no mention ofthis fact It was brand new and I asked her aboutthe conversation that she had with Mr Wardensluor was alleged to have had with him, either thenight of or the night following Kathryn Spencer'sdischarge At that point, she said I do not want toanswer thatQOkay, what did you say to her at that time?A I told her that I was anxious to know that in-formation, that it would be helpful, that it had to dowith the trial that was coming up and it would be abig help to me and Mr Stmner if we knew what wewere facing in terms of what facts were going tocome out at the hearingShe again indicated that she did not want to do itand I think that I tried for another approach thatwell, we are just looking in terms of fairness to de-velop facts, that is all that we really want You donot even have to tell me what you said I do notcare what you said, just what did Mr Wardenslusay She again said, I do not•I am not going to tellyou about it I am not going to tell you about it PARKWAY MANOR-VILLAGE INN581I think that it was at that point that she made acomment, that she was afraid of losing her job andMr Stinner piped up and said, nobody is going tolose their job over this or something to that effectand Brenda seemed to be•to accept that and atthat point, I thanked her again for coming in andtold her if there were any other questions or factsthat we might get back to her but again thanked herfor her cooperation and told her not to be nervousand wished her well and that was itQ Just so that we have the record clear, did MsMankos continue to refuse to answer questions con-cerning the Wardensla incident even after Mr &In-ner assured her that her job was not in jeopardy?A YesMankos testified that Fitzgerald introduced himself asStmner's lawyer, shook her hand and asked her to sitdown, and asked her if she had been subpoenaed forKathy Spencer's hearing She replied that she had Fitz-gerald then said Mankos was not there because of them,that Respondent had not subpoenaed anyone and theywere not putting her through thisLater in the interview, Mankos addressed Stmner andtold him that she did not have anything against him, thatshe was afraid for her job, and did not want to lose itStumer replied that she would not lose her job, that veryfew people got fired from thereFitzgerald then asked Mankos about an incident onMother's Day between Shriner and Spencer, and an inci-dent on a Saturday mght when Spencer refused to do atakeout order Mankos answered these questions, butwhen Fitzgerald then asked her about a conversation shehad had with Manager Wardenski the day after KathySpencer had been fired, Mankos said she did not want totalk about that conversation Fitzgerald replied that Re-spondent felt they had a right to know what they wouldbe up against, what the other side's case would beMankos restated that she did not want to talk about theconversation and wanted to wait for the hearing Fitz-gerald then said, "Well, you know what you're [sic] tes-timony is going to be, don't you?" Mankos replied shedid, but she wanted to wait for the hearing Fitzgeraldthen asked her if she had anything else to say and shesaid noMankos also testified that at some point during themeeting Fitzgerald also asked her if she had met with theBoard agent Even though she had met with the Boardagent, Mankos said no because she was afraid Stmnerwould hold it against her and she was afraid of losingher job She also said the interview lasted 20 minutes andthat Wardenslu stopped in for a minuteMankos further testified that at no time did anyone tellher the purpose of Fitzgerald's questionmg or that herparticipation in the interview was voluntary and thatexcept for Stmner's response to her statement aboutbeing afraid for her job, no one specifically assured herthat there would be no reprisals or that nothing wouldhappen to her if she did or did not participate in theinterviewIII DISCUSSIONThe issues in this case arose from events which oc-curred contemporaneously with a union organizationaldrive at Respondent's restaurant and resulted in the dis-charge of one long-term employee and the disciplinarywarning to anotherIn a discharge case of this nature, applicable law re-quires that the General Counsel meet an initial burden ofpresenting sufficient evidence to support an inferencethat the employee's union or other protected concertedactivity was the motivating factor in the employer's deci-sion to terminate or discipline the employee Here, therecord shows that both disciplinary actions were orderedby Owner Robert Stmner It also is clear that Stmner re-ceived a letter from waitress Spencer in which she com-plained about working conditions and specifically re-ferred to union membership, sayingWe are not union members•but if we were wewould get a break to sit down to eat and to rest Noone should be required to work 11 hours straightthrough without a break and a mealIt also is clear that Spencer held several union organi-zational meetings at her home that were attended by nu-merous employees, that she engaged in discussion of theUmon with employees and in the distribution of unionliterature at the Respondent's restaurant, and that otheremployees were aware of and discussed the union cam-paign at work Although Manager Wardenslu said hewas "not sure" Spencer was involved, he admitted hehad heard rumors about the Union, including a rumorthat a meeting was held at Spencer's house that he saidhe could have received from the wife of the Respond-ent's owner Owner Stainer and his wife admitted theirawareness of union activity and Stmner admitted that he"suspected" Spencer was one of those involvedAs otherwise indicated above, Joyce Stmner admitted-ly complained that Spencer and Miller "had somethinggoing between them" when she described their turn-down of the takeout order and told her husband aboutthe incidentRespondent's owner reacted to the latter informationby telling his manager to discharge Spencer and to warnMiller because he could not take it anymore, "one inci-dent after another" Stmner admitted that the letter fromSpencer was one of the incidents He also reacted imme-diately and to the last so-called incident, without furtherinvestigation, an action which otherwise is found hereinto infringe upon the employees' Section 7 rightsUnder these circumstances, I find that the GeneralCounsel has met his initial burden by presenting a primafacie showing, sufficient to show antiunion animus and tosupport an inference that Spencer's union activities wereknown to Respondent and were the motivating factor inRespondent's decision to terminate her It also is shownthat Miller was suspected of acting in concert with Spen-cer and therefore it also is inferred that the decision todiscipline her also was motivated by the same reasonAccordingly, the testimony will be discussed and therecord evaluated in keeping with the criteria set forth in 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWright Line, 251 NLRB 1083 (1983), see NLRB v Trans-portation Management Corp, 463 U S 393 (1983), to con-sider Respondent's defense and, in the light thereof,whether the General Counsel has earned his overallburdenRespondent's principal defense is based on its conten-tion that the discharge and warning were an appropriateand nondiscriminatory response merited by the employ-ees' actions toward the owner's wifeFirst, it is observed that Joyce Stmner was not a statu-tory supervisor She functioned as an employee and hadno special business status because of her relationship tothe owner It otherwise is not shown that any employeeengaged in any insubordinate conduct towards a supervi-sor Manager Wardenslu's testimony that Spencer said tohim that she would have handled the takeout order if hehad requested it, must be considered to be an indicationthat she in fact did not engage in insubordinate conductWhen Owner Robert Stmner learned from his wifethat employees Spencer and Miller had declined toaccept separate requests that they handle a takeout order,he faded to respond in any appropriate businesslike fash-ion, even though the incident clearly was a businessrather than a personal matter He made no investigationwhatsoever and did not ask the two allegedly hostilewaitresses, other employees who may have been present,or his manager for any information whatsoever, instead,he immediately directed the manager to terminate Spen-cer and to warn Miller Most significantly, Stmner admit-ted that the takeout order rejection was considered as afinal incident involving Spencer after her involvement inother incidents which included her critical letter thatmentioned union membershipHere, I credit Miller's testimony that she replied toJoyce Stmner with a plain "no," without further explana-tion, inasmuch that Joyce Stmner's mitial testimony thatMiller said "no, I cannot" was qualified by her followingcomment that "I really think it was Kathy Ambrosmothat I asked next and she said no, I am really busy" Ifurther find that if Robert Stmner or Manager Wardensluin fact had investigated the incident it would have beendisclosed that in addition to Spencer and Miller at leasttwo other waitresses had rejected the takeout order, yetno others were mentioned in Joyce Stmner's complaintI also find that an investigation would have disclosedthat Stmner's apparent perception that Spencer had"really yelled at me" was an embellishment of what shelater testified to was an answer of plain "no," "spokennot nicely"Here, I find that both Spencer and Miller had actuallyanswered "no," without yelling, in a flat tone that con-veyed reluctance rather than hostility or insubordinationand therefore neither Spencer nor Miller could accurate-ly be found to have engaged in the conduct of whichthey were accused of by Joyce StmnerIn summation, I conclude that the allegedly criticalcomplaint against Spencer and Miller boils down to thefact that they "just said no" to a request from anotheremployee (with no supervisory authority), to perform atask m addition to the regular duty they were perform-ingOtherwise, it was not established that waitresses en-gaged in working tables in the dining room were obligat-ed to also do takeout work and it was not shown that arefusal to do a takeout order was a violation of estab-lished work rules Two waitresses rejected the assign-ment with a "no, I can't" or a "no, I'm busy," however,there is no indication of what tone of voice was in-volved The actions of these other employees, who werenot disciplmed, were not even considered by manage-ment in its rush to judgment on Spencer and MillerThere also is no plausible explanation for the disparatetreatment in the discipline that was given to Spencer andMiller However, under the circumstances, especiallyRobert Sunner's testimony noted above, I infer that itwas because of Stmner's perception of Spencer's mostprominent association with the Union As otherwisenoted, Joyce Stinner expressed her suspicion that Spen-cer and Miller "had something going between them" andI infer that Miller's alleged association with a suspectedunion advocate was the motivating factor in her selec-tion for a disciplinary warningIn conclusion, I find that the person perceived to bethe leading advocate for the Union, Spencer, was sum-marily terminated without any investigation of the accu-racy of the complaint against her or evaluation of possi-ble mitigating circumstances or consideration of somelesser degree of pumshment, despite her many years ofservice as a satisfactory and effective employee Underthese circumstances, I conclude that the record support aconclusion that the Respondent seized upon an apparentopportunity to immediately rid itself of the most promi-nent union advocate Its extreme and precipitous retalia-tion for an unmvestigated and minor offence clearly is in-dicative of the pretextual nature of Respondent's defenseand I find that it supports a conclusion that Spencer'sdischarge was motivated by a discriminatory intent basedon her union activitiesI further conclude that Respondent has failed to showthat Spencer would have been discharged absent herunion activities The General Counsel otherwise has metits overall burden of proof and I find that Respondent'sdischarge of Spencer is shown to have been in violationof Section 8(a)(1) and (3) of the Act, as allegedIt also is clear that Miller's perceived association withSpencer's activities was the controlling factor m her se-lection for discipline and I find that Respondent's warn-ing to Miller is shown to be unjustified and illegally mo-tivated and a violation of Section 8(a)(1) and (3) of theAct, as allegedTurning to the additional issue of Respondent's allegedimproper interview of an employee prior to the hearing,I find that the General Counsel has shown the applicabil-ity of the Board's mandate in Johnnie's Poultry Co, 146NLRB 770 (1964), a decision that qualifies the privilegethat an employer has to interrogate employees on mat-ters concerning preparation of a defense for use in anunfair labor practice trial In balancing this employerprivilege against the "mherent danger" to employees ofcoercion, the Board requires thathe employer must commumcate to the employeethe purpose of the questioning, assure him that no PARKWAY MANOR-VILLAGE INN583reprisal will take place, and obtain his participationon a voluntary basis, the questioning must occur ina context free from employer hostility to union or-ganization and must not be itself coercive in nature,and the questions must not exceed the necessities ofthe legitimate purpose by prying into other unionmatters, eliciting information concerning an employ-ee's subjective state of mind, or otherwise interfer-ing with the statutory rights of employeesHere, I credit the testimony of witness Mankos asbeing the most accurate description of what occurredduring her interview by the Respondent's attorney I fur-ther find that this testimony shows that she was not af-forded the safeguards required by the Board's mandate 4When Mankos was asked to come to the workplace tobe interviewed she was sufficiently apprehensive aboutRespondent's request that she first called the Board's at-torney for advice She was advised that Respondent's re-quest was not improper, however, she specifically wastold that she had to be informed by the Respondent ofher "rights" Accordingly, I find that she was highlylikely to recognize and recall the details of the occur-rence, especially those matters pertaining to the expectedassurances concerning her "rights" against reprisal, etcWitness Fitzgerald, on the other hand, while admittingto a generalized acquaintanceship with the safeguard re-quirements of Johnme's Poultry, appears to have mini-mized the significance of these provisions His testimonyand that of Respondent's witness Brugger show that theyjoked about these "nghts" when he discussed them inearly interviews that same day The fact that he firststated these "rights" to Brugger is not evidence that hefully repeated them in his latter interview of MankosMoreover, Fitzgerald's own testimony indicates that hemerely was quickly summarizing the gist of what he as-sumed he would have said under the circumstancesI credit Mankos' testimony that Fitzgerald omitted anyreference to assurances against any reprisals and thatnothing was said in this regard until Mankos herselfinterjected that she feared for her job At this point shewas told by Stmner, not Fitzgerald, that "she would notlose her job, that very few people got fired from there"It is noted that even this statement offers no assuranceagainst some other form of reprisal Moreover, it is un-likely that Mankos, who was an alert and forthright wit-ness, would have asked about job security if she alreadyhad been given assurance against reprisals I also creditMankos' testimony that Fitzgerald did not tell her thespecific purpose of the interview or that it was voluntaryand protected against reprisalsAs noted by the General Counsel, Owner Stmner waspresent at both Fitzgerald's interview with Mankos andthroughout the further hearing, yet was not called as a'The Respondent cites the decision of U S Court of Appeals for theSixth Circuit in Dayton Typographic Service v NLRB, 778 F 2d 1188 (6thOr 1985), which, in effect, qualifies the requirements of Johnnie's Poul-try, and substitutes the "coercive" test for evaluating the legality of analleged 8(a)(1) Interrogation as set forth in Rossmore House, 269 NLRB1176 (1984) Inasmuch as the involved matter is not within the jurisdic-tion of the Sixth Circuit and Inasmuch as I otherwise conclude that theevidence shows coercive elements in the interview, I find that Respond-ent's argument in this respect is inapplicablewitness to corroborate Fitzgerald's testimony eventhough he had previously testified at the earlier hearingAccordingly, and in response to the General Counsel'srequest, I find that this warrants the drawing of an ad-verse inference and I therefore conclude that if Stinnerhad testified further, his testimony would have been con-sistent with that of witness MankosThe record also shows that at one point in the inter-view Fitzgerald persisted in asking Mankos about a con-versation she had with Manager Wardenski, even thoughshe expressed a desire not to talk about it It also appearsthat Fitzgerald adopted an authoritative posture duringthe interview which conveyed the coercive impressionthat his questions and statements were entitled to accept-ance and obedience Whereas Fitzgerald's earlier inter-view with Brugger was essentially that of a friendly wit-ness, who apparently was eager to curry favor with theRespondent, the latter interview with Mankos wassought by the Respondent under conditions where shewas requested to hurry to work early and it was decid-edly more hostile in nature Contrary to Respondent's as-sertion that Mankos should be discredited for lying toFitzgerald during the interview, I find that her denial toFitzgerald's question which asked if she had met with aBoard agent (which she testified was done because shewas afraid Stmner would hold it against her and shewould lose her job), tends to show the actual coerciveeffect that the interview was having upon the witness Italso appears that the constant attendance of Owner Stm-ner during the interview (conducted in his office) alsohad an intimidating effectIn addition to the question about meeting with a Boardagent, Mankos also initially was asked if she had beensubpoenaed by the Board (and answered she had) Ques-tions concerning whether employees have given state-ments to the Board or have been interviewed by Boardagents have been found to be coercive in nature and out-side the conduct of permissible inquiry by an employeror his agent See Montgomery Ward & Co, 155 NLRB482, 488 (1965), and Johnnie's Poultry, supra at 775 fn 12Under these circumstances, I find that the credible evi-dence shows that Respondent's attorney failed to adviseemployee Mankos of the full safeguards required by themandate of Johnme's Poultry, that her interview was con-ducted without benefit of these safeguards, and that suchinterview was coercive in nature and in violation of Sec-tion 8(a)(1) of the Act, as allegedCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 By giving a disciplinary warning to Sally Miller anddischarging Kathryn Spencer on July 1, 1988, respective-ly, Respondent engaged in unfair labor practices m viola-tion of Section 8(a)(1) and (3) of the Act3 By interviewing employee Brenda Mankos concern-ing union activities and matters involving a forthcomingunfair labor practice hearing without providing her withthe necessary affirmative safeguards, Respondent therebyinterfered with, restrained, and coerced her in the exer-cise of her rights guaranteed in Section 7 of the Act, 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthus engaging in an unfair labor practice within themeaning of Section 8(a)(1) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it is recommended that the Respondentbe ordered to cease and desist therefrom and to take theaffirmative action described below which is designed toeffectuate the policies of the ActWith respect to the necessary affirmative action, I rec-ommend that Respondent be ordered to reinstate Kath-ryn Spencer to her former job or a substantially equiva-lent position, without prejudice to her seniority or otherrights and privileges previously enjoyed, and make herwhole for any loss of earnings she may have suffered be-cause of the discrimination practiced against her by pay-ment to her a sum of money equal to that which she nor-mally would have earned from the date of the discnmi-nation to the date of reinstatement, in accordance withthe method set forth in F W Woolworth Go, 90 NLRB289 (1950), with interest as computed in New Horizons forthe Retarded, 283 NLRB 1173 (1987),5 and that Re-spondent expunge from its files any reference to Spen-cer's discharge, as well as the unlawful warning to SallyMiller and notify them in writing that this has been doneand that evidence of this unlawful discipline will not beused as a basis for future personnel action against themOtherwise, it is not considered to be necessary that abroad order be issuedOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, Parkway Manor-Village Inn, Inc ,Allentown, Pennsylvania, its officers, agents, successors,and assigns, shall1 Cease and desist from(a)Issuing a warning to employees or otherwise dis-criminating against them because of their activities insupport of union affiliation for purposes of collective-bar-gaining representation or otherwise engaging in protect-ed concerted activities(b)Discharging any employee for activity protectedby Section 7 of the Act(c)Interviewing employees concerning union activitiesand matters involved in pending unfair labor practice al-legations in a manner which interferes with the nghtsguaranteed them in Section 7 of the National Labor Re-lations Act5 Under New Horizons, Interest is computed at the short-term Federalrate for the underpayment of taxes as set out in the 1986 amendment to26 U S C • 6621 Interest accrued before 1 January 1987 (the effectivedate of the amendment) shall be computed as in Florida Steel Corp.  231NLRB 651 (1977)† If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(d)In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Kathryn Spencer immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her semonty or any other rights or privilegespreviously enjoyed and make her whole for the lossesshe incurred as a result of the discrimination against herin the manner specified in the remedy section of the de-cision(b)Expunge from as files any reference to the warningto Sally Miller and discharge of Kathryn Spencer andnotify them in writing that this has been done and thatevidence of the unlawful discharge and warning will notbe used as a basis for future personnel actions againstthem(c)Notify Brenda Mankos in writing of its assurancethat no repnsals will take place as a result of any mattersarising out of her interview by its attorney on February24, 1989(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, allrecords, reports, and other documents necessary to ana-lyze the amount of backpay due under the terms of thisOrder(e)Post at its Allentown, Pennsylvania facility copiesof the attached Notice marked "Appendix "7 Copies ofthe notice, on forms provided by the Regional Directorfor Region 4, after being signed by Respondent's author-ized representative, shall be posted by Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted Reasonablesteps shall be taken by Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organize PARKWAY MANOR-VILLAGE INN585To form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT issue a warning to employees or other-wise discriminate against them because of their activitiesm support of union affiliation for purposes of collective-bargaining representation or otherwise engage in protect-ed concerted activitiesWE WILL NOT discharge any employee for activityprotected by Section 7 of the ActWE WILL NOT mterview employees concerning unionactivities and matters involved in pending unfair laborpractice allegations in a manner which interferes withthe rights guaranteed them in Section 7 of the NationalLabor Relations Act, as amendedWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Kathryn Spencer immediate and fullreinstatement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her semonty or any other nghts or privilegespreviously enjoyed and make her whole for the lossesshe incurred as a result of the discrimination against herin the manner specified in the remedy section of the de-cisionWE WILL expunge from our files any reference to thewarning to Sally Miller and discharge of Kathryn Spen-cer and notify them m writing that this has been doneand that evidence of the unlawful discharge find warningwill not be used as a basis for future personnel actionsagainst themWE WILL notify Brenda Mankos that no reprisals willtake place as a result of any matters ansmg out of herinterview by our attorney on February 24, 1989PARKWAY MANOR-VILLAGE INN, INC